Opinion issued February 19, 2009








In The
Court of Appeals
For The
First District of Texas
____________

  NO. 01-08-00567-CR  
____________

ADRIAN TORRES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 252nd District Court 
Jefferson County, Texas
Trial Court Cause No. 0700101



MEMORANDUM  OPINION
	Appellant, Adrian Torres, pleaded guilty without an agreed punishment
recommendation from the State to the offense of  robbery. The trial court deferred a
finding of guilt, placed appellant on community supervision for a period of 10 years,
and assessed a fine of $1500.  The State subsequently filed a motion to adjudicate
guilt, the allegations to which appellant pleaded true.  He also signed a written
stipulation of evidence that included a judicial confession.  After a presentence
investigation hearing, the trial court found true the State's allegations that appellant
had violated the conditions of his community supervision and found appellant guilty
of robbery.  The trial court sentenced appellant to confinement for 20 years.  
	Appellant's counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App.1978). 
 We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (1)  Attorney Tom Maness must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
	Any pending motions are denied as moot.
PER CURIAM

Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).









1.    	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that he may, on his own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).